DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Pub. No. 2020/0075879 A1) in view of Prushinskiy et al. (U.S. Pub. No. 2014/0042402 A1) and Shimizu et al. (U.S. Pub. No. 2010/0164377 A1).
Regarding claim 1, Luo discloses a display apparatus comprising:
a substrate (FIG. 1: 1, see paragraph 0034);
a pixel electrode disposed on the substrate (FIG. 1: 2, see paragraph 0034);
a pixel defining layer disposed on the pixel electrode, the pixel defining layer having an opening that exposes a central portion of the pixel electrode (FIG. 1: 31, see paragraph 0034); and
a liquid-repellent layer disposed on the pixel defining layer (FIG. 1: 32, see paragraph 0034), wherein the liquid-repellant layer has a liquid repellant characteristic (see paragraph 0052, the inkjet printing process of Luo proceeds such that liquid accumulates along lyophilic layer 31, but not on lyophobic layer 32 – under the broadest reasonable interpretation of “repellant” one of ordinary skill in the art would interpret the term liquid repellant to cover a situation in which “a climbing height of the droplet may be controlled by controlling the height of the lyophilic material,” meaning liquid droplets do not proceed along, as-in are repelled by, the lyophobic material; see also paragraph 0056 further discussing this mechanism).
Luo is silent in regard to the liquid-repellent layer including an upper surface having a concavo-convex structure, wherein a surface roughness of the liquid-repellent layer is 10 nm to 25 nm.
Prushinskiy discloses the liquid-repellent layer including an upper surface having a concavo-convex structure (FIG. 1: 25, see paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the concavo-convex shape of Prushinskiy to the liquid-repellent layer of Luo. The motivation to do so is to improve uniformity of organic light emitting structure in the opening (see paragraph 0053).
The combination does not explicitly disclose a surface roughness of 10 nm to 25 nm.	
Shimizu discloses a PDL having concavo-convex structure with a surface roughness between 1 nm and 1000 nm (see paragraph 0028). This range overlaps Applicant’s claimed range of 10 nm to 25 nm. As such, it would have been obvious to one of ordinary skill in the art before the effective fling date to apply the teachings of Shimizu to the teachings of the combination and arrive at the claimed surface roughness. The rationale being that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, Shimizu discloses that the surface roughness value is used to determine a thickness of overlying layers so as to prevent crosstalk and avoid decreases in light emission luminance (see paragraph 0127), thus establishing the surface roughness as a results-effective variable. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date to optimize the surface roughness and arrive at the claimed limitation because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2-5, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Pub. No. 2020/0075879 A1) in view of Prushinskiy et al. (U.S. Pub. No. 2014/0042402 A1) and Shimizu et al. (U.S. Pub. No. 2010/0164377 A1) as applied to claim 1 above, and further in view of Shin et al. (U.S. Patent No. 9,818,811 B2).
Regarding claim 2, the combination is silent in regards to the liquid-repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer, wherein the second liquid-repellent layer is located on the first liquid-repellent layer, the first liquid-repellent layer includes a first liquid-repellent agent, and the second liquid-repellent layer includes a second liquid-repellent agent.
Shin discloses the liquid-repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer (FIG. 8: 130/160, see col. 7, line 26), wherein the second liquid-repellent layer is located on the first liquid-repellent layer (FIG. 8: 160 located on 130), the first liquid-repellent layer includes a first liquid-repellent agent (see col. 6, line 55), and the second liquid-repellent layer includes a second liquid-repellent agent (see col. 7, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shin to the teachings of the combination such that the device comprises first and second liquid-repellent layers. The motivation to do so is that each liquid-repellent layer can provide specific properties related to different layers of the OLED that they overlap (see col. 10, line 49-61 discussing the first liquid-repellent layer being used for hole injection and hole transfer layer deposition, and col. 11, line 20-35 discussing the second liquid-repellent layer aiding in deposition of the light emitting layer).
Regarding claim 3, Luo, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination does not explicitly disclose the layers having a different surface energy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energies of the liquid-repellent layers, to optimize the surface energy and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Luo, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination does not explicitly disclose the first surface energy is greater than the second surface energy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energy of the liquid-repellent layers, to optimize the surface energy ratio and arrive at the claim 4 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Luo, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination is silent in regards to the first energy being greater by 4 to 10 dyne/cm2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energy of the liquid-repellent layers, to optimize the surface energy and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Luo is silent in regards to the thickness of the liquid repellent layer.
Shin discloses a liquid-repellent layer having a thickness of between 30 nm and 100 nm (see col. 8, line 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the thickness of a liquid-repellent layer, to optimize the thickness and arrive at the claimed range. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Luo, as previously modified by Prushinskiy and Shin, discloses an upper surface of the first liquid-repellent layer has a concavo-convex structure (Luo FIG. 1: 31 modified to have the shape of 25 of Prushinskiy has the concavo-convex structure), and a portion of the second liquid-repellent layer is present on the upper surface of the first liquid-repellent layer (Shin teaches forming the second liquid-repellent layer directly on the first liquid-repellent layer; applying this to the teachings of the combination provides for the second liquid-repellent layer directly on the upper surface of 31/25).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Pub. No. 2020/0075879 A1) in view of Prushinskiy et al. (U.S. Pub. No. 2014/0042402 A1) and Shimizu et al. (U.S. Pub. No. 2010/0164377 A1) as applied to claim 1 above, and further in view of Ito et al. (U.S. Pub. No. 2014/0295149 A1).
Regarding claim 6, Luo discloses the liquid-repellent layer comprises a polymeric material (see paragraph 0049). Yu is silent in regards to the molecular weight.
Ito discloses a liquid-repellent layer comprising a polymer having a molecular weight between 1,000 and 50,000 (see paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ito, including the specific polymer of the liquid-repellent layer, to the teachings of Luo. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material for its use as a hydrophobic layer in a semiconductor device, and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Furthermore, it would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed molecular weight range of between 8,000 and 20,000. The motivation to do so is that Applicant’s claimed range lies inside the range disclosed by Ito, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Luo, as previously modified by Ito, discloses the polymeric material comprises a main chain and a side chain (see Ito paragraph 0061-0063, the polymer made up of multiple chain units). Ito discloses the main chain preferably from 30 to 90% of the polymer (see paragraph 0068). Thus, under the broadest reasonable interpretation, Ito discloses the side chain ratio is from 10 to 70%. 
Applicant claims a side chain ratio of 20% to 30%.
It would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed side chain ratio. The motivation to do so is that Applicant’s claimed range lies inside the range disclosed by Ito, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6 as applied to claim Luo et al. (U.S. Pub. No. 2020/0075879 A1) in view of Prushinskiy et al. (U.S. Pub. No. 2014/0042402 A1) and Shimizu et al. (U.S. Pub. No. 2010/0164377 A1) and Ito et al. (U.S. Pub. No. 2014/0295149 A1) above, and further in view of Hou et al. (U.S. Pub. No. 2014/0329056 A1).
Regarding claim 8, the combination is silent in regards to the polymeric material has a glass transition temperature of 200 degrees C or less.
Hou discloses the polymeric material has a glass transition temperature of 100 degrees C or less (see paragraph 0046).
It would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed glass transition temperature. The motivation to do so is that Applicant’s claimed range overlaps the range disclosed by Hou, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Pub. No. 2020/0075879 A1) in view of Prushinskiy et al. (U.S. Pub. No. 2014/0042402 A1) and Shimizu et al. (U.S. Pub. No. 2010/0164377 A1) as applied to claim 1 above, and further in view of Yu et al. (U.S. Pub. No. 2019/0051712 A1).
Regarding claim 10, Luo, as previously modified by Shimizu, discloses the concavo-convex structure has a pattern in which a convex portion and a concave portion are repeatedly arranged (Shimizu FIG. 6, see paragraph 0028).
Yu discloses the convex portion has a width between 0.5 and 5 µm and the concave portion has a second width between 0.5 and 5 µm (see paragraph 0039). 
Applicant claims first and second widths between 0.01 and 3 µm.
It would have been obvious to one of ordinary skill in the art from the teachings of Yu to arrive at the claimed widths. The motivation to do so is that Applicant’s claimed range overlaps the range disclosed by Yu, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. First, Examiner notes that, as discussed in the rejection above, the lyophobic material 32 of Luo functions to constrain the location of liquid droplets by repelling those droplets from sidewalls of the lyophobic material. As such, the lyophobic material has a liquid repellant characteristic under the broadest reasonable interpretation. 
Furthermore, Applicant’s arguments on pages 8-9 of the filed remarks fail to address the combination of references as discussed in the rejection, instead arguing against each reference individually. For clarity, the rejection states that Luo’s layer 32 is a liquid-repellant layer having a liquid repellant characteristic. This layer is modified to include the concavo-convex surface of Prushinsky as taught and motivated above. This combination of Luo and Prushinsky is further modified so as to have the surface roughness as taught and motivated by Shimizu. Thus, the combination, as a whole, renders the claim obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ito (U.S. Pub. No. 2011/0014389 A1) teaches lyophobic materials having liquid-repellant characteristics.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819